Peters, C. J.
The plaintiff has a claim against the defendants for labor. The defendants rely on an alleged accord and satisfaction, contending that the plaintiff agreed to take a deed from a third party in satisfaction of his claim. The defendants obtained the deed but did not deliver it, relying on the plaintiff to call for it. "The accord is the agreement for the reception of the thing in discharge of the debt; the satisfaction is the actual reception of the thing.” Whar. Con. § 996; Bragg v. Pierce 53 Maine, 65. Here there was accord but not satisfaction. The deed was not received. Nothing short of an actual reception of the deed would constitute a defense.

Exceptions overruled.

Walton, Virgin, Libbey, Emery and Haskell, JJ., concurred.